Title: From George Washington to James Anderson, 5 February 1797
From: Washington, George
To: Anderson, James


                        
                            Mr Anderson, 
                            Philadelphia 5th Feb. 1797.
                        
                        Your letter of the 1st instant, with the weekly reports, are received.
                        If all that part of the new road from the Causay to the White gates is
                            completed and fit for use, it has gone on better than I expected; and makes me wish more,
                            that the other part was done; that the whole might be fit for use
                            against my return; but I do not desire it to be attempted to the injury of more important
                            work.
                        When Davy is about the fencing at Muddy hole, let that part in which the gate
                            is (going into the farm) be continued in a straight line, as it now runs, until it strikes
                            the New road; and then in a parallel line therewith, until it joins the fence again on the
                            hill, before it reaches the Causay; after which, to run as it now does towards No. 6,
                            whenever that part of it shall be repaired.
                        
                        The method you propose, to get the Peas from Mr Landon Carter, is much better
                            than sending all the distance by land, in the state the roads now are, & will be until
                            they are well settled after frosts are entirely over. But notwithstanding these Peas are
                            promised by that gentleman, I would not have you be too sanguine of the receipt of them,
                            unless you should receive from him positive assurance thereof—the quantity—and when, and how they are to obtained. Of course, it may not be amiss to
                            devise, in time, what is to be done in case of failure.
                        I consent to your cultivating in Corn, the field at Dogue run which is
                            mentioned in your letter; and leave the whole arrangement of the crops at Union farm to
                            your own judgment; but you have not attended to the quantity in that part of No. 4 which
                            lyes between the Meadow, Mill road lane going into the Barn therefrom, if you suppose it
                            contains 80 acres—it will not amount to more than 60 at most.
                        In clearing that piece of Mill Swamp adjoining the Road (and I am glad you have
                            undertaken it) do not thin it too much of single trees—thereby stripping it of both shade
                            & ornament. I am perfectly satisfied of the great quantity of ground I have, capable of
                            being converted into good meadow and have wished always to do it—but these wishes (and
                            being so much from home) have outrun the means of accomplishment.
                        Grain harrowed in, certainly looks better in Autumn, than that which is plowed,
                            but in land which is apt to heave (or spew as it is called) the mouldering of the ridges when
                            ploughed, gives, as is supposed, fresh earth and nourishment to the roots and therefore is
                            prefered by many farmers—experience only, in such soils, can alone decide the question.
                        I shall be able to ascertain upon good conjectural grounds what may be expected
                            for flour & will let you know when, and at what price to sell—In the meantime keep me
                            advised of the prices of that article in Alexandria.
                        
                        As Spades, Shovels, Scythes, Nails, Nail rods—Iron plates for the mould boards
                            of Ploughs—Bar iron, & most other things can be had upon better terms here than in
                            Alexandria—& as I must engage a vessel to carry my furniture round—let me know the
                            quantity, & sorts of each of these articles that will be wanted—and any others—and I
                            will endeavour to provide them. Do you not want Riddles for gleaning grain &ca? how
                            many and of what degrees of finess?
                        Send me the sizes of the four rooms on the lower floor (at Mount Vernon) which
                            open into the passage.
                        Have you Buck wheat for Seed? although my attempts, hitherto, to raise it as a
                            crop, and for a green dressing have never answered my expectations, yet I am very willing it
                            should undergo further trials.
                        I think of nothing more, at present, necessary to add—but wishing you well in
                            all your plans I remain Your friend
                        
                            Go: Washington
                            
                        
                    